Citation Nr: 1636743	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for right leg pain, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected left knee disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected left knee disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2012 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

The issues on appeal originally included entitlement to service connection for a left knee disability.  The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in March 2014 for development of that question, and the AOJ subsequently granted service connection for left knee disability by a rating decision in March 2015.  

The Veteran's representative submitted an Appellate Brief Presentation to the Board in May 2016 that asserts the AOJ should have granted at least a 30 percent initial disability rating for the left knee disability based on status post total knee replacement.  This appears to raise a claim for increased initial rating, which has not been adjudicated by the AOJ; the Board accordingly does not have jurisdiction to consider it in the first instance.  The question of entitlement to increased initial rating for the left knee disability is therefore referred to the AOJ for appropriate action.

The issues identified on the title page are REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required before the issues of entitlement to service connection for disabilities of the right knee, right leg, left and right ankles and left and right hips can be adjudicated.

As noted in the Introduction, the Board remanded the case in March 2014 for medical examination to determine whether the Veteran should be granted service connection for a left knee disability.  The resultant examination report was favorable but flawed, in that the examiner consistently referred to the right knee rather than the left knee.  The AOJ thereupon submitted the case to a VA medical reviewer for opinion, which was again favorable to the Veteran.  The AOJ subsequently granted service connection for left knee disability.

The VA medical reviewer also provided an opinion stating that the claimed disabilities of the right knee, right leg, left and right hips and left and right ankles are not secondary to the left knee disability.  On careful review, the Board finds the opinion of the VA reviewer does not adequately address the elements needed to adjudicate the question of secondary service connection.  Specifically, the VA reviewer's opinion essentially asserts the Veteran's claimed disabilities are not proximately caused by the left knee disability but does not address the question of aggravation.  

A disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the claims for service connection for disabilities of the right leg, right knee, left and right hips and left and right ankles as secondary to his service-connected left knee disability.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed disabilities of the right knee, right leg, left and right hips and/or left and right ankles are caused by his service-connected left knee disability?  Please explain why or why not.

b. If not directly caused by the service-connected disability, are any of the claimed disorders permanently worsened beyond normal progression (versus temporary exacerbation) by the service-connected left knee disability?  Please explain why or why not.

c. If the claimed disabilities of the right leg, right knee, left and right hips and/or left and right ankles are permanently worsened beyond normal progression (aggravated) by the service-connected left knee disability, the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected left knee disability.  A rationale for the opinions expressed should be provided. 
  
2.  After completion of the above and any additional development deemed necessary, the claims for service connection for disorders of the right leg, right knee, left and right hips and left and right ankles should be readjudicated.  If any of the claims remain denied the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




